Citation Nr: 0520732	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  01-06 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than March 27, 2000, 
for service connection for post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1967, and from April 1969 to January 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that, among other matters, established an effective 
date of March 27, 2000, for service connection for PTSD.  The 
veteran now resides in the jurisdiction of the Houston, 
Texas, RO.  

In December 2002, the Board denied the claim for an earlier 
effective date for service connection for PTSD.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In September 2003, the Court vacated the 
Board's December 2002 decision and remanded the matter for 
readjudication consistent with a joint motion for remand.  In 
compliance with the Court order, the Board remanded the case 
in July 2004.  The requested development has been completed 
and the Board now proceeds with its review of the appeal.  

While the case was in remand status, the veteran, through his 
attorney, advanced additional claims.  The RO has not yet 
adjudicated these claims.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Bernard v. Brown, 4 Vet. App. 384 
(1994); Hazan v. Gober, 10 Vet. App. 511 (1997).  
Consequently, these claims cannot be addressed in this 
decision.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  An RO decision in April 1983 adjudicated all claims 
reasonably raised by the record and denied service connection 
for a passive-aggressive personality disorder and an acute 
situational maladjustment on the basis that they were 
constitutional or developmental abnormalities.  In May 1983, 
the veteran was informed of the denial of service connection 
for a nervous condition and he did not file a timely notice 
of disagreement.  

3.  There was no clear and unmistakable error in the April 
1983 RO decision.  

4.  At the time of the April 1983 RO decision, the veteran 
had not claimed service connection for PTSD or any other 
acquired psychiatric disability and there was no competent 
medical evidence that PTSD or any other acquired psychiatric 
disability existed.  The April 1983 RO decision was final as 
to all issues reasonably raised at that time.  There is no 
open claim for service connection for PTSD or an acquired 
psychiatric disability.  

5.  Following the final April 1983 decision, VA did not 
receive anything, which could be construed as a formal or 
informal claim for service connection for PTSD, until March 
27, 2000.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 27, 
2000, for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.105, 3.159, 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed his claim for service connection for PTSD 
on March 27, 2000, before the enactment of the VCAA, in 
November of that year.  Service connection was granted in a 
March 2001 RO decision.  That rating decision evaluated the 
disability at 50 percent, with an effective date of March 27, 
2000.  The veteran disagreed with both of these "down-
stream" issues.  

The role of the VCAA relating to down-stream issues, such as 
effective dates and ratings, is a question, which is 
currently before the United States Court of Appeals for 
Veterans Claims (Court).  See Hartman v. Principi, 18 Vet. 
App. 432 (2004).  The Court is currently staying cases 
involving these issues.  See Rudd v. Nicholson, No. 02-0300, 
U.S. Vet. App. June 30, 2005).  Essentially, the question 
before the Court is whether a claimant should be notified of 
the evidence needed to substantiate the claim, by letter 
under VCAA or by a statement of the case under the laws and 
regulations applicable to statements of the case.  

The Board is bound by the precedent decisions of the VA 
General Counsel (VAGC).  38 U.S.C.A. § 7104(c) (West 2002).  
In VAOPGPREC 8-2003, the VAGC held that the VCAA, in 38 
U.S.C.A. § 5103(a) (West 2002) required VA to notify the 
claimant of the information and evidence necessary to 
substantiate the claim, upon receipt of a complete or 
substantially complete application.  Since down-stream claims 
arise later in the claim process, in the form of a notice of 
disagreement (NOD) to a RO rating decision granting benefits, 
the law governing the response to NOD's applies.  38 U.S.C.A. 
§ 7105(d) (West 2002) provides that a SOC will be issued in 
response to a NOD.  The VAGC opinion explained that the SOC 
would contain essentially the same information, as would a 
VCAA letter; however, to issue both would cause some 
confusion because SOC's and VCAA letters have different 
response deadlines.  Thus, the VAGC concluded that VCAA 
letters were not needed for down-stream issues, and the 
necessary information should be provided in a SOC.  It should 
be noted that the VAGC opinion does not dispute whether the 
claimant should be told what he needs to substantiate his 
claim.  The only question is whether the notice should come 
in a letter or a SOC.  

In this case, the Court ordered that the Board's December 
2002 decision be vacated and the matter readjudicated in a 
manner consistent with a joint motion for remand.  That 
motion was made in September 2003, prior to the analysis and 
holding of VAOPGPREC 8-2003 in December 2003.  The motion 
required VA to notify the veteran in accordance with VCAA, 
particularly of the evidence required to substantiate the 
claim.  In July 2004, the Board remanded the case to the RO 
for that purpose.  In December 2004, the RO notified the 
veteran and his attorney in accordance with VCAA.  
Particularly, he was told that VA needed evidence showing 
that his claim, formal or informal, was received earlier than 
March 27, 2000.  

A supplemental statement of the case (SSOC), dated in April 
2005, discussed the assignment of an earlier effective date, 
based an earlier claim; and, based on clear and unmistakable 
error (CUE) in an earlier decision.  The SSOC provided the 
veteran with the applicable laws and regulations.  Although 
CUE was not discussed in the December 2004 VCAA letter, there 
was no prejudicial error, because CUE is based on the 
evidence of record at the time of the decision in question.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Therefore, 
a claimant cannot submit additional evidence to substantiate 
a claim of CUE and VA cannot tell him of additional evidence 
to submit to substantiate a CUE claim.  The discussion in the 
SSOC was sufficient to notify the veteran of the basis for 
the decision and to provide him with an opportunity to submit 
argument and otherwise participate in the adjudication 
process.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Providing the veteran this information in a different format, 
SSOC instead of a letter, was not error; and if it was, it 
was not prejudicial.  

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claim now before 
the Board.  Discussions in the March 2001 rating decision on 
appeal, the May 2001 SOC, and various SSOCs, including the 
most recent dated in April 2005, as well as the previous 
Board decision and the December 2004 VCAA letter, adequately 
informed him of the information and evidence needed to 
substantiate all aspects of his claim.

A VCAA notice letter dated in December 2004 informed the 
veteran of the VCAA's implementing regulations.  The Board 
finds that this document shows that the appellant was 
notified of the evidence needed to substantiate his claims 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal; however, the rating 
decision on appeal was a favorable decision and the evidence 
of record at the time substantiated the veteran's claim for 
service connection.  To insert VCAA notice between the grant 
of service connection and the determination as to the 
evaluation and effective date could unduly delay the payment 
of benefits.  38 U.S.C.A. § 5103 (West 2002).  Moreover, at 
this stage of the case, the veteran and his attorney have 
been informed of what he needs to substantiate his claim.  
They have presented additional arguments on point and have 
reported that they have no additional evidence to submit.  

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element,"  the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The December 2004 VCAA notice 
letter requested that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield, supra.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  Since this claim turns on the evidence of record, no 
additional medical evidence is needed to make a decision.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

During the pendency of his claims, the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  In a statement dated in April 2005, the veteran 
wrote that he had no additional evidence to submit.  It is 
clear that there is no additional relevant evidence that has 
not been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

Factual Background

An August 1965 service medical record shows that the veteran 
received a diagnosis of passive aggressive personality 
manifested by hostility, sarcasm, and agitation with poor 
judgment.  He was noted to be under stress due to marital 
trouble.  He received specialized treatment at a 
neuropsychiatric open ward for two days, and was improved 
upon discharge from treatment.  

Subsequently, the veteran had combat duty in Vietnam.  In 
November 1969, he sought treatment for anxiety, nervousness, 
and nightmares, in which he pictured himself before a firing 
squad.  The provisional diagnosis was combat exhaustion.  He 
was referred for further evaluation, upon which the diagnosis 
was revised to acute situational maladjustment.  The 
consulting physician recommended the veteran be transferred 
to another unit.  

Later service medical records of treatment are silent for 
psychiatric symptoms or diagnoses.  Psychiatric clinical 
evaluation at the veteran's January 1977 service discharge 
examination was normal.  

In February 1983, the veteran filed an application for 
service connection for disability of the back and disability 
of both legs.  In April 1983, the RO issued a rating decision 
denying service connection for cellulitis of both legs, a 
back condition, and "passive aggressive personality and 
acute situational maladjustment."  

In May 1983, the RO sent the veteran a letter notifying him 
that he had been denied service connection for cellulitis of 
both legs, a back condition, and a "nervous condition."  He 
was also notified of his appellate rights.  He did not submit 
a notice of disagreement with this decision within one year 
of the letter.  

Subsequent to the May 1983 rating decision, the RO received a 
VA treatment record, dated in February 1983, that included 
diagnoses of tension headaches and anxiety.  The veteran was 
noted to be worried that he might have a brain tumor, in 
light of three other members of his close family who had died 
of brain tumors.  There was nothing in the treatment record 
to relate the tension headaches or the anxiety to service.  

There are subsequent pieces of correspondence that discuss 
educational issues, but there is nothing which could be 
construed as a timely NOD with the denial of service 
connection for a "nervous condition."  There is nothing, 
until March 27, 2000, which could reasonably be construed as 
a claim for service connection for a nervous disability.  
There is nothing which mentions PTSD until March 27, 2000.  

On March 27, 2000, the RO received from the veteran a claim 
for service connection for PTSD.  After developing the claim 
and receiving evidence, the RO granted service connection for 
PTSD, rated as 50 percent disabling, effective March 27, 
2000.  The veteran appealed the initial rating and the 
effective date.  Subsequent rating decisions increased the 
rating to 100 percent but continued the effective date for 
service connection as March 27, 2000.  

At his August 2001 RO hearing, the veteran contended that an 
earlier effective date for PTSD was warranted.  He noted that 
he was diagnosed with combat fatigue while in service in 
1969.  He and his wife gave sworn testimony as to his 
continuing psychiatric symptoms from 1969 through the 
present.  

Also submitted after receipt of the veteran's March 2000 
claim for service connection for PTSD were several statements 
from family members and associates, which essentially related 
to the veteran's long history of emotional problems.  

The veteran has continued his appeal of the earlier effective 
date issue.  He contends that the effective date for service 
connection should be from the date of his discharge from 
service, since, in his view, his service medical records 
demonstrate that his psychiatric disability began during 
service as a result of his combat experiences.  

Law and Regulations

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2004).  

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156 (2004).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  

One exception is that if a claim for disability compensation 
was received within one year after separation from service, 
the effective date will be the day following separation from 
service or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(a)(i)(B)(2) (2004).  

Where there is error in an otherwise final decision, the 
effective shall be the date from which benefits would have 
been payable if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. § 3.400(k) (2004).  

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a) (2004).  

Analysis

If there has been error in a previous decision, that decision 
can be reversed and benefits paid from the date when benefits 
would have been payable if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. 
§ 3.400(k).  However, to reverse a prior decision in this 
manner, the error must be clear and unmistakable.  38 C.F.R. 
§ 3.105(a).  

Clear and unmistakable error (CUE) is a very specific and 
rare kind of "error."  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied,"  (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).  

The veteran essentially argues that because his service 
medical records demonstrate the onset of psychiatric 
disability, diagnosed as combat fatigue, during service, the 
effective date for service connection for PTSD should be 
January 12, 1977, the date after discharge from service.  
This argument does not identify error which is clear and 
unmistakable.  Rather, it merely disputes how the evidence 
was weighed.  There was no diagnosis of PTSD, anxiety or any 
other chronic disorder in service.  Rather, when the veteran 
was examined for separation from service, a doctor examined 
him and indicated that his psychiatric status was normal.  
This was competent medical evidence and it was not error for 
VA to rely on it.  See 38 C.F.R. § 3.159(a) (2004); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

The veteran has argued, in part, that he should have been 
referred for a psychiatric evaluation, based on the record at 
the time of the 1983 RO decision.  However, the record at 
that time could reasonably be construed as showing that the 
symptoms in service where an acute and transitory situational 
reaction and a personality disorder, which is not a 
disability for which service connection can be granted.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2004); see Winn v. Brown, 
8 Vet. App. 510, 516 (1996).  The competent medical evidence 
showed the veteran's psychiatric status was normal on 
separation from service; there was no competent medical 
evidence of a chronic psychiatric disability; and the veteran 
did not claim any psychiatric disability.  There was simply 
no reason for the RO to divine a claim for service connection 
for an acquired psychiatric disability, when the veteran, 
himself, did not make such a claim.  

It has been extensively argued that the RO should have 
somehow construed a claim for a psychiatric disability, even 
though the veteran did not make such a claim.  At the time of 
the 1983 decision, there was no such requirement; rather, the 
claimant was required to identify the benefit claimed.  Since 
the evidence did not show a psychiatric disability and the 
veteran did not claim a psychiatric disability, it was not 
error for the RO to not develop a claim which did not exist.  

The veteran has complained that he has suffered with PTSD 
since service.  He has submitted witness statements to 
support that proposition.  Although some disabilities may go 
through a quiescent period, it is the basic nature of a 
service-connected disability that it is chronic in nature and 
linked to service.  See 38 C.F.R. § 3.303 (2004).  Thus, the 
fact that the veteran has exhibited symptoms for many years, 
going back to service, does not, of itself, support an 
earlier effective date.  

In fact, the law is very clear, it is only where an 
application for benefits is received within one year of 
service, that benefits can be effective the day after a 
veteran completes active service.  38 U.S.C.A. § 5110(b)(1).  
Otherwise, the effective date shall not be earlier than the 
date of receipt of the claim.  38 U.S.C.A. § 5110(a).  Here, 
there was no claim for a psychiatric disorder until March 27, 
2000.  The veteran and his attorney were asked to identify an 
earlier claim, but they have not.  The Board's search of the 
record does not identify any earlier claim.  Consequently, 
there is no basis for an earlier effective date.  

The veteran's attorney has argued that the Court's decision 
in Best v. Brown, 10 Vet. App. 322 (1997) supports an earlier 
effective date.  In that case, there was a VA examination 
diagnosis of a generalized anxiety disorder and the RO 
decision stated that psychoneurotic disorders were not 
incurred or aggravated during active service.  Here, there 
was no diagnosis of any existing psychiatric disability and 
the RO decision merely stated that "SC (service connection) 
is denied for passive -aggressive personality and acute 
situational maladjustment as these are CDA's (constitutional 
or developmental abnormalities)."  That is, unlike the Best 
case, in this case, there was nothing about an acquired 
psychiatric disability in either the evidence or the RO 
decision.  The Best case did not properly inform the veteran 
of the denial of service connection for an acquired 
psychiatric disability and remained open.  Therefore, 
benefits could be awarded at an earlier effective date, based 
on the earlier claim.  Here, the RO considered all claims 
reasonably raised by the record and adequately notified the 
veteran that it had denied service connection for the 
conditions of record, a personality disorder and an acute 
situational maladjustment.  Unlike the situation in Best, 
this case did not present any evidence of a current acquired 
psychiatric disability.  There was nothing in the record, or 
the veteran's claim which could be construed as a claim for 
service connection for an acquired psychiatric disability.  
Therefore, unlike Best there is no open claim.  The denials 
of service connection for a personality disorder and an acute 
situational maladjustment remain final.  The veteran's claim 
for an acquired psychiatric disability was a new claim 
received on March 27, 2000, and that is the appropriate 
effective date under all applicable law and regulations.   

There is no dispute as to the facts of this case.  The 
veteran and his attorney have presented arguments as to how 
the law applies to the facts.  Since the law and not the 
evidence is dispositive of the outcome of this case, the 
Board finds that, as a matter of law, there is no entitlement 
to an earlier effective date for service connection for PTSD, 
and the veteran's claim must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  


ORDER

An effective date earlier than March 27, 2000, for service 
connection for PTSD is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


